DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office (the Office) has received claims 1-21 in application number 16/035,140.  Claims 1, 2-6, 8, and 10-21 are pending and have been examined on the merits.  The attached Index of Claims has been corrected to reflect that claim 7 was canceled in the last action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark/Arguments
	The rejection of claims 19-21 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 19, from which claims 20 and 21 depend.
	Regarding the rejection of claims 1, 2-6, 8, and 10-21 under 35 U.S.C. 103, Applicant’s amendment to independent claim 1 and accompanying argument are considered and respectfully found non-persuasive.  The amendment cancels claim 9 and places the language of the canceled limitation into the end of independent claim 1.  Claim 9 of the prior action, dependent on claim 1, was also found obvious under the same combination of references as claim 1: CHANTERAC in view of LEE, in view of GRASSADONIA, and further in view of CONNELL.
	The amendment adds an additional new limitation to independent claim 1: wherein a payment is performed through data communication over a network in the first payment mode, wherein the payment is performed based on a recharged amount in the mobile terminal in the second payment mode.  As presented below, these limitations are found indefinite under 35 payment is performed.
	Applicant’s “First Argument” is directed at the disclosure of CHANTERAC at LEE for the following limitation:
1.8		 cause an amount usable in the second payment mode to be automatically recharged through predetermined charging means by causing the financial server to recharge the predetermined charging means before the second payment mode is entered and when the at least one of the first state or the second state is detected;
Claim 1 (Non-Final at 9) (emphasized text as in original for the disclosure of LEE.  Applicant alleges that the disclosure of LEE at paragraph 84 is deficient because “automatically charging a balance of a card periodically is not the same as recharge the predetermined charging means before the second payment mode is entered, as required by the claim language.” Remarks at 8.  This argument is respectfully found non-persuasive.  The cited paragraph states “
[0082] First, at step S21, a user subscribes a service by connecting to a webpage of the prepaid card company server 10 or executing the prepaid card wallet application using the user terminal 30.
[0084] According to embodiments, if a specific condition is satisfied, the basic card can be automatically charged through a predetermined user account charging means. For example, the user may set the user account charging means to automatically charge when the balance of the basic card is lower than a predetermined amount or periodically.
LEE at 82, 84 (emphasis as in Non-Final at 9).  All of the elements the Non-Final Action emphasized as being disclosed by LEE are emphasized in the cited paragraphs: an amount usable, is the balance on the prepaid card; the automatically recharged through predetermined charging means by the financial server, is the automatic recharge of the prepaid card account as before the second payment mode is entered and when the at least one of the first state or the second state is detected is disclosed by LEE.  However, CHANTERAC is cited as disclosing the second payment mode is entered and when the at least one of the first state . . . is detected.  Applicant does not challenge this disclosure to interpretation in Remarks.  Furthermore, GRASSADONIA is cited for the detection of the second state or the second state is detected.
	It is the combination of these references that disclose the limitation and that is not addressed in Applicant’s remarks.  This claim repeatedly relies on recitation to the terms cause and causing, which are non-functional terms.  A note on claim interpretation has been added within the rejection of claim 1 as it applies to the term cause recited at limitations (1.8-1.10) because the term cause is not interpreted to be a functional term.
	Applicant’s “Second Argument” (Remarks at 8-9) is directed towards the limitation of canceled claim 9 now part of independent claim 1.  Applicant alleges that suggests that CHANTERAC does not disclose the portion of the limitation “so that the amount is recharged prior.”  Remarks at 9.  However, LEE is cited as disclosing that particular portion.
	Applicant’s “Third Argument” is similarly found not persuasive.  Throughout the Remarks, Applicant attempts to distinguish the prior art by arguing that the references do not disclose that a recited step take place before or prior to entering the low-power or second wallet mode.  This position is not persuasive because CHANTERAC discloses a wallet mode before or prior to the second wallet mode and LEE discloses the recharge step.  LEE discloses that a wallet can be automatically recharged and the inquiry is whether it would obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to automatically recharge the payment method prior to entering low battery mode.  Non-Final at 18.  Examiner 
	Claims 2-5, 14, 15, and 17 remain rejected under 35 U.S.C. 103 over CHANTERAC in view of LEE, in view of GRASSADONIA, further in view of CONNELL, and further in view of KIM.  Arguments presented in the Remarks do not address the above combination of references.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1, 2-6, 8, and 10-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites the following limitation: 
		wherein the controller is further configured to perform control such that the amount is recharged prior to a release of the connection of the network before the second payment mode is entered, wherein a payment is performed through data communication over a network in the first payment mode, wherein the payment is performed based on a recharged amount in the mobile terminal in the second payment mode.
Claim 1 (emphasis added).  The controller is positively recited as part of the claimed apparatus.  The controller performs control and this much of the limitation is definite with respect to perform control such that the amount is recharged prior to a release of the connection of the network before the second payment mode is entered.  However, the two subsequent wherein clauses each recite that payment is performed with no corresponding recitation to what structure performs the payment function.  This renders the limitation indefinite under 35 U.S.C. 112(b) because independent claim 1 is for an apparatus, and it is not clear what structure of the claimed apparatus, if any, performs the performance of payment, i.e. the recited payment is performed.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 6, 8, 10-13, 16, and 18-21, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2015/0046324 A1 (hereinafter “CHANTERAC”) in view of U.S. Pre-Grant Publication US 2019/0156329 A1 (hereinafter “LEE”), in further view of U.S. Pre-Grant Publication (hereinafter “GRASSADONIA”), and in 

	Regarding claim 1, CHANTERAC discloses:
	 A mobile terminal, comprising: 
1.1		a display;
1.2		 a power supply unit;
1.3		 a communication unit configured to access a payment server and a financial server over a network;
1.4		 a near field communication (NFC) module;
[0033] FIG. 3 illustrates a system diagram for the mobile device 102 according to some embodiments discussed herein. Specifically, FIG. 3 illustrates the various subsystems and devices of the mobile device 102 that can be supplied full power, limited power, or no power depending on the mode the mobile device 102 is operating in, or amount of battery charge that is left in the battery of the mobile device 102. The mobile device 102 can include more or less subsystems than what is set forth in FIG. 3, according to some embodiments. Some subsystems of the mobile device 102 can include various sensors 302, a WIFI source 304, audio codecs 306, cameras 308, a cellular source 310, various accessories 312, a mass storage memory 314, and a random access memory (RAM) 324. A touch identification (ID) system 320 is provided in order to verify the fingerprint of a user of the mobile device 102. A backlight 322 is provided to illuminate the display 318 of the mobile device 102. A near field communication (NFC) system 328 is provided in communication with a power management unit (PMU) 326 and battery 330. The PMU 326 is configured to control the current or power provided from the battery to the various accessories and subsystems of the mobile device 102, including the NFC system 328.
1.5		 a payment information storage unit configured to store payment-related information and to perform communication with a payment terminal through the NFC module;
can include stored accounts or cards that are emulated by the NFC system so that the target system can associate the computing device with a user account (i.e., the source of a payment) even when the computing device is operating at in a low power wallet mode.
	 and a controller configured to: 
1.6		selectively apply any one of a first payment mode in which payment is performed through communication with the payment server and a second payment mode in which the payment is performed based on the payment-related information stored in the payment information storage unit, based on an amount of remaining battery power of the power supply unit and a network connection state;
[0039] FIG. 8 illustrates a method 800 for validating a payment transaction using the mobile device 102, while the mobile device 102 is in the wallet mode. The method 800 includes a step 802, wherein the CPU of the mobile device 102 receives a signal for initiating a payment transaction, while the mobile device 102 is in a wallet mode. The signal can be sent from the PMU 326, NFC system 328, or any other suitable subsystem for initiating a payment transaction. At step 804, the CPU 316 can activate a user interface for conducting a payment transaction. Activating the user interface can include turning on the backlight 322 to a low power state (e.g., 50% normal operating power), activating a touch ID system 320, and/or displaying a keypad at the display 318. . . . At step 806, the CPU 316 can prompt the user to select and validate an account for conducting the payment transaction. . . .When the user reaches a target system 604 associated with the public subway, the CPU 316 can present, at the user interface 106 of the mobile device 102, a list including both the private cab company account and the public subway account. The user can then select the public subway account in order to continue the payment transaction process accordingly. At step 808, the CPU 316 can receive a validation input from the user. . . . At step 810, the CPU 316 can transmit the validation input to the NFC system 328 for validating the payment transaction with the target system 604. The target system 604 can verify the validation input locally, or at a network device that can match the validation input with account information stored at the network device.
CHANTERAC at Fig. 8 (disclosing the first payment mode as the online “wallet mode,” where the battery power is sufficiently high “e.g. 50% normal operating power,” and the payment 
[0036] FIG. 5 illustrates a method 500 for shutting down various subsystems of the mobile device 102 and supplying limited current to the NFC system 328, according to some embodiments discussed herein. Specifically, the method 500 includes steps for transitioning, by a CPU 316, the mobile device 102 into a wallet off mode. The method 500 includes a step 502 wherein the CPU 316 receives current from the battery 330 of the mobile device 102 during a normal mode of the mobile device 102. At step 504, the CPU 316 determines that the battery 330 of the mobile device 102 is at or below a wallet mode threshold 202. At step 506, the CPU causes multiple subsystems of the mobile device 102 to be prevented from receiving current from the battery 330. Furthermore, at step 508, the CPU causes the NFC system 328 of the mobile device 102 to receive a limited current for detecting a target system capable of initiating a payment transaction.
[0039] FIG. 8 illustrates a method 800 for validating a payment transaction using the mobile device 102, while the mobile device 102 is in the wallet mode. The method 800 includes a step 802, wherein the CPU of the mobile device 102 receives a signal for initiating a payment transaction, while the mobile device 102 is in a wallet mode. The signal can be sent from the PMU 326, NFC system 328, or any other suitable subsystem for initiating a payment transaction. At step 804, the CPU 316 can activate a user interface for conducting a payment transaction. . . . At step 806, the CPU 316 can prompt the user to select and validate an account for conducting the payment transaction. Multiple payment accounts can be stored at the mass storage memory 314 of the mobile device 102, and each payment account can be displayed for the user to select prior to making a payment.
CHANTERAC at 36, 39 (disclosing the second payment mode).
1.7		 enter the second payment mode when at least one of a first state in which the amount of remaining battery power is equal to or less than a predetermined threshold or a second state in which the communication unit is not connected to the network is detected;
[0042] FIG. 11 illustrates a method 1100 for conducting a payment transaction using the NFC system 328 after the mobile device 102 transitions into a passive transaction device. The method 1100 includes a step 1102 in which the CPU 316 determines that the charge level of a battery 330 of the mobile device 102 is at or below the wallet off threshold 206. At step 1104, the CPU 316 causes current to not be received by multiple subsystems from the battery. In this way, the mobile device 102 begins to act as a passive transaction device. At step 1106, the method 1100 includes, at the CPU 316, receiving a signal associated with an active electromagnetic field generated by the active target system 1002. At step 1106, the CPU 316 causes a response to the EMF to include data associated with the user account. The data can be included in the EMF such that a filtering process, or other means of analyzing EMF's, can be used to derive the data from the EMF. At step 1108, the CPU 316 causes the response to be received by the active target system 1002, which can thereafter filter the data from the EMF in order to finalize a transaction such as a payment.
1.8		 cause an amount usable in the second payment mode to be automatically recharged through predetermined charging means by causing the financial server to recharge the predetermined charging means before the second payment mode is entered and when the at least one of the first state or the second state is detected;
CHANTERAC at 42 (disclosing the second payment mode and second state).
Claim Interpretation: The term cause is recited as a functional word such that the recited controller is configured to . . . cause a computer-implemented step.  However, the term cause is not a functional term and only describes an intended result such that a recitation to a controller . . . configured to cause does not claim a function performed by the apparatus.  This interpretation holds for the recitation to cause at (1.9) and (1.10).
1.9		upon entering the second payment mode, cause the display to operate in an always on display (AOD) mode in which specific information is displayed in a state in which power has not been supplied to the display;
1.10		 and cause the display in the AOD mode to display information comprising the recharged amount in the second payment mode,
[0040] FIG. 9 illustrates a diagram of the mobile device 102 having multiple means for validating a payment transaction. In particular, FIG. 9 details the 
CHANTERAC at 40 (disclosing the mobile terminal in low power mode, where the display includes a keypad with features necessary for entering a validation input to complete a transaction).
1.11		wherein the controller is further configured to perform control such that the amount is recharged prior to a release of the connection of the network before the second payment mode is entered,
[0041] FIG. 10 illustrates a diagram 1000 of the various subsystems that can be utilized to conduct a payment transaction during the wallet off mode of the mobile device 102. Upon the battery 330 having a charge that is at or below the wallet off threshold 206, the mobile device 102 can transition into a passive transaction device rather than a phone, in some embodiments. . . .  During the wallet off mode, the battery 330 can supply low current to the PMU 326, CPU/GPU 316, RAM 324, and/or mass storage memory 314 according to some embodiments.
CHANTERAC at 41 (disclosing switching to a “wallet off mode” where the mass storage memory, containing the stored payment method, is operable to work in “wallet off mode” prior to the switch to low power mode).
1.12		wherein a payment is performed through data communication over a network in the first payment mode, 
CHANTERAC at 39, Fig. 8 (disclosing the first payment mode as the online “wallet mode,” where the battery power is sufficiently high “e.g. 50% normal operating power,” and the payment credentials are transmitted via NFC from the mobile device to the “target system” terminal, which validates the payment via a network device of the target system, i.e. the payment server).
wherein the payment is performed based on a recharged amount in the mobile terminal in the second payment mode.
CHANTERAC at 36, 39 (disclosing the second payment mode) (“[A]t step 508, the CPU causes the NFC system 328 of the mobile device 102 to receive a limited current for detecting a target system capable of initiating a payment transaction.”).
	However, CHANTERAC does not disclose: (1.6) selectively apply . . . a second payment mode. . based on . . . a network connection state; (1.7) enter the second payment mode when . . . a second state in which the communication unit is not connected to the network is detected; at (1.8) cause an amount usable . . .  to be automatically recharged through predetermined charging means by causing the financial server to recharge the predetermined charging means before . . .  when the . . .  the second state is detected; (1.9) cause the display to operate in an always on display (AOD) mode . . . in a state in which power has not been supplied to the display; and at (1.10) the AOD mode . . . [to display information comprising] the recharged amount; and at (1.11) such that the amount is recharged; and at (1.13) based on a recharge amount.
	LEE discloses those elements relating to the automatic recharge, the predetermined charging means, and the recharge amount as follows:
1.8		 cause an amount usable in the second payment mode to be automatically recharged through predetermined charging means by causing the financial server to recharge the predetermined charging means before the second payment mode is entered and when the at least one of the first state or the second state is detected;
[0082] First, at step S21, a user subscribes a service by connecting to a webpage of the prepaid card company server 10 or executing the prepaid card wallet application using the user terminal 30.
[0084] According to embodiments, if a specific condition is satisfied, the basic card can be automatically charged through a predetermined user account charging means. For example, the user may set the user account charging means to automatically charge when the balance of the basic card is lower than a predetermined amount or periodically.
1.10		 and cause the display in the AOD mode to display information comprising the recharged amount in the second payment mode.
LEE at 82, 84 (disclosing the recharged amount as the amount automatically recharged to “a predetermined user account).
1.11		wherein the controller is further configured to perform control such that the amount is recharged prior to a release of the connection of the network before the second payment mode is entered . . . .
[0084] According to embodiments, if a specific condition is satisfied, the basic card can be automatically charged through a predetermined user account charging means. For example, the user may set the user account charging means to automatically charge when the balance of the basic card is lower than a predetermined amount or periodically.
LEE at 84 (disclosing automatically recharging the payment method).
1.13		wherein the payment is performed based on a recharged amount in the mobile terminal in the second payment mode.
[0082] First, at step S21, a user subscribes a service by connecting to a webpage of the prepaid card company server 10 or executing the prepaid card wallet application using the user terminal 30.
[0084] According to embodiments, if a specific condition is satisfied, the basic card can be automatically charged through a predetermined user account charging means. For example, the user may set the user account charging means to automatically charge when the balance of the basic card is lower than a predetermined amount or periodically.
LEE at 82, 84 (disclosing the recharged amount as the amount automatically recharged to “a predetermined user account).  LEE at 83 (further disclosing that the recharged card will be used for payment) (“The user account charging means charges a prepaid card that will be issued and payment is performed with the “prepaid card” based on the recharged amount.  Further, it is CHANTERAC that is cited for explicitly disclosing the recited step in which payment is performed at enumerated limitations (1.6), (1.12), and (1.13).  The fact that LEE also discloses that the payment is performed only supports “a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.” MPEP 2143.I.A.
	The invention of the present application, as disclosed by independent claim 1, is directed to a mobile terminal, such that the mobile terminal has two separate payment modes the use of which is determined by a threshold state of the battery of the mobile device.  CHANTERAC discloses the second payment mode and steps recited with respect to detecting battery power to enter into a “wallet off mode,” where the device is able to make payment, without a network connection, via a low power NFC connection to a payment terminal.  This “passive transaction device” is depicted at f Fig. 11.
	LEE discloses the limitation of payment occurring from a mobile terminal via a predetermined charging means, based on a preloaded recharge amount stored within the mobile terminal.  LEE is analogous art as it is directed to a card service system for providing payment on a mobile user terminal.  The invention of LEE is directed to a “balance collection module” that recharges the card based on a predefined amount by the user.  This is precisely the limitation of the present independent claim at 1.7, where an amount usable is recharged or reloaded to the predetermined charging means.  Moreover, LEE discloses a prepaid card company server and ledger management server, each involved in managing the balance of the card.  The prepaid company server specifically recharges the balance of a card automatically when the balance of the card is lower than a predetermined amount.  This discloses the clause by causing the financial server to recharge the predetermined charging means.
	Where CHANTERAC discloses the mobile terminal implementing payment from a stored payment method in a second payment mode; and where LEE discloses automatically recharging the stored payment credentials; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recharging payment credential steps of LEE into the mobile terminal of CHANTERAC because the recharging step can be performed by the mobile terminal in combination, the same as performed individually, to arrive at a predictable result.
	However, CHANTERAC in view of LEE do not disclose the remaining elements of independent claim 1, namely: (1.6) selectively apply . . . a second payment mode. . based on . . . a network connection state; (1.7) enter the second payment mode when . . . a second state in which the communication unit is not connected to the network is detected; (1.9) cause the display to operate in an always on display (AOD) mode . . . in a state in which power has not been supplied to the display; and at (1.10) the AOD mode . . . [to display information comprising] the recharged amount.
	GRASSADONIA discloses those elements relating to the mobile terminal entering into a payment without network connection, regardless of the battery power based first state:
1.6		 and a controller configured to: selectively apply any one of a first payment mode in which payment is performed through communication with the payment server and a second payment mode in which the payment is performed based on the payment-related information stored in the payment information storage unit, based on an amount of remaining battery power of the power supply unit and a network connection state;
[0029] When both the customer device and the merchant device are online, one or both the devices can contemporaneously generate a request with payment proxies of the customer and/or merchant and send to the payment processing system, where the request corresponds to a payment transaction for an item purchased by the customer from the merchant. The payment processing system can then communicate with a financial institution (e.g., an issuer or an acquirer) to determine details of the financial account associated with the payment proxies and process the transaction on receiving confirmation from the financial institution. In case of duplicate request, the payment processing system can choose to respond to one of the requests while discarding the other. In some embodiments, a merchant server can maintain a database including the information of financial accounts.
[0064] Finally, in scenario D where the customer device 107 and the POS terminal 104 are both online, the customer device 107 establishes any kind of network connection (e.g., Wi-Fi, BLE, Bluetooth, NFC, etc.) with the POS terminal 104.
GRASSADONIA at 29, 64 (disclosing the payment server with respect to a first payment mode, analogous to the “wallet mode” of CHANTERAC, with a payment server, where both the customer device and POS terminal are “online.”); 
[0057] Coming back to the scenarios, in scenario A where the customer device 107 is offline and the POS terminal 104 is online, the customer device 107 is perceived to be the secondary device and the POS terminal 104 is primary, which means the POS terminal 104 submits the payment request to the payment service on behalf of the customer device 107. As shown in the figure, the dotted lines depict the capability to connect with the network 115 (thus, currently an offline device but can connect if the device gets online), while solid lines indicate actual connection (currently an online device).
[0058] The customer device 107 establishes a short-range, such as Bluetooth or BLE, network connection with the POS terminal 104. The customer device 107 then transmits payment information, e.g., $payproxy of the customer 106, and one or more characteristics associated with the transaction (i.e., the transaction information), such as a cost of the transaction, a time of day at which the transaction occurred, a day of the week at which the transaction occurred, a Since the POS terminal 104 is online, the POS terminal 104 can send the transaction information (along with a payment request) to a payment service 108 over a network 115 substantially contemporaneously with the conducting of the transaction. As mentioned before, the network 115 may represent any one or more wired or wireless long-range networks, such as a Wi-Fi network, a cellular network, or the like.
GRASSADONIA at 57-58 (disclosing “scenario A” as the second payment mode as determined by a network connection state).
1.7		 enter the second payment mode when at least one of a first state in which the amount of remaining battery power is equal to or less than a predetermined threshold or a second state in which the communication unit is not connected to the network is detected;
1.8		 cause an amount usable in the second payment mode to be automatically recharged through predetermined charging means by causing the financial server to recharge the predetermined charging means before the second payment mode is entered and when the at least one of the first state or the second state is detected;
GRASSADONIA at 57-58 (as cited at 1.6) (disclosing “scenario A” as the second state, where the device is offline, and the payment terminal is online).
	CHANTERAC discloses a low power “wallet off mode” where the recited mobile terminal is a “passive device,” and the device in this mode operates on low power and without a network connection.  Thus, the device of CHANTERAC in view of LEE implements the second payment mode based on detecting the first state or battery status.
	GRASSADONIA discloses the “customer device” as the recited mobile terminal, operating without a network connection, and implementing payment steps via the same short range NFC techniques disclosed by CHANTERAC.
mobile terminal implementing a second payment mode via NFC without network connectivity; and where LEE discloses the recharging payment steps; and where GRASSADONIA further discloses an NFC payment method for its customer device without a network connection; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of CHANTERAC implementing the payment steps of LEE to enter the second payment mode based on the lack of network connection alone.  This is because entering the second payment mode based on the second state without network connection, results in the same passive device implementing payment as in CHANTERAC, performing the same payment steps of LEE, the same in combination as disclosed individually. 
	Finally, CHANTERAC in view of LEE and further in view of GRASSADONIA do not explicitly disclose: (1.9) cause the display to operate in an always on display (AOD) mode . . . in a state in which power has not been supplied to the display; and at (1.10) the AOD mode.
	CONNELL discloses these remaining element relating to an always on display (AOD) mode:
1.9		upon entering the second payment mode, cause the display to operate in an always on display (AOD) mode in which specific information is displayed in a state in which power has not been supplied to the display;
1.10		 and cause the display in the AOD mode to display information comprising the recharged amount in the second payment mode.
[0028] As noted above in overview, upon determining the resolution of its display screen as well as the ambient light level, a mobile communication device operating in accordance with an embodiment of the disclosed principles dynamically configures a specific geometrical pattern of pixels (such as alternate rows of pixels, etc.) to be skipped, as related to the rendering of the first subset of always on-related content by the low power microcontroller. Additionally, 
CONNELL at 28 (disclosing the “always on display” and its content as a function of the low power microcontroller).
	CONNELL discloses systems and methods for displaying always-on content on a display of a mobile device such that the device uses a low power processor for certain always-on content and coordinates with the device application processor for the remaining always-on content.  CONNELL is analogous art to CHANTERAC, LEE, and GRASSADONIA in that all involve mobile devices operating applications, with a display screen, memory, and network interface module.
	CHANTERAC discloses the mobile terminal as operating in the second payment mode, where LEE discloses the recharge steps, and GRASSADONIA discloses that the second payment mode can be entered on the basis of network connection alone.  CONNELL further discloses that the display of the mobile terminal can operate to display content by coordinating with a low power processer, i.e. a low power mode.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of CHANTERAC implementing the payment steps of LEE, with the offline device mode of GRASSADONIA, to have the display of the mobile operate according to a low power mode.  This is because modifying the device of CHANTERAC to operate with an AOD display, involves modifying the already disclosed display of the CHANTERAC device, to include the AOD feature that performs the same in combination with CHANTERAC, as individually, to a predictable result.  Moreover, the AOD display of CONNELL when incorporated with the device of CHANTERAC performs the same in combination with LEE and 

	Regarding claim 6 CHANTERAC discloses:
6.1		the state in which the amount of remaining battery power is equal to or less than the predetermined value comprises a state in which power supplied to the mobile terminal through the power supply unit is off.
[0026] The computing device can include multiple operating modes such as the normal mode, low power mode (also referred to as low power wallet mode, or wallet mode), and a battery off mode. A particular voltage threshold can define each mode. For example, in some embodiments the normal mode is within 4.3 and 3.4 volts, the low power wallet mode can be between 3.4 and 3.1 volts, and the battery off mode can be below 3.1 volts. These values can be modified to any suitable voltage value for defining similar modes. When the voltage of the battery falls within the range of the low power wallet mode, various subsystems of the computing device can be shut down while concurrently providing a current to a field detector of the NFC system.
	CHANTERAC discloses a “battery off mode” that is set at a threshold defined as below 3.1 volts.  This threshold is the predetermined value.  To be within the range of this predetermined value is to be equal or less than.  Thus, CHANTERAC discloses all elements of claim 6, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal of CHANTERAC and recharging card of LEE at independent claim 1 with the “battery off mode” of CHANTERAC here, with that of independent claim 1.  Therefore claim 6 is rendered obvious by CHANTERAC in view of LEE, in view of GRASSADONIA, and further in view of CONNELL.

discloses:
8.1		 a time during which payment is possible using a current amount of remaining battery power and membership information related to a predetermined credit card.
[0035] FIG. 4 illustrates a system diagram for the mobile device 102 during the wallet mode of the mobile device 102, according to some embodiments discussed herein. Specifically, FIG. 4 illustrates the subsystems that can be restricted from receiving current from the battery 330 during the wallet mode, as indicated by the dotted lines surrounding such subsystems. In some embodiments the sensors 302, WIFI source 304, audio codecs 306, cameras 308, cellular source 310, and accessories 312 can be restricted from receiving any power during the wallet mode. In this way, the charge level of the battery can be reserved for performing multiple payment transactions over an extended period of time (e.g., multiple hours or days). The subsystems that can be designated for conducting payment transactions include the mass storage memory 314, CPU and GPU 316, display and touch sensor 318, touch ID system 320, backlight 322, RAM 324, NFC system 328, PMU 326, and battery 330. Additionally, when the mobile device 102 is being used as a passive transaction device, the subsystems that can be designated for conducting payment transactions can include the NFC system 328, CPU 316, and the mass storage memory 314.
	CHANTERAC does not disclose membership information related to a predetermined credit card.  However, LEE discloses what CHANTERAC does not, namely:
[0084] According to embodiments, if a specific condition is satisfied, the basic card can be automatically charged through a predetermined user account charging means. For example, the user may set the user account charging means to automatically charge when the balance of the basic card is lower than a predetermined amount or periodically.
	CHANTERAC discloses the mobile terminal of the present claim as conducting payment transactions in a low power battery mode, where for the duration of that low power mode, subsystems of the mobile terminal are restricted from receiving current from the battery.  Thus, CHANTERAC discloses all of claim 8 but for the membership information related to a predetermined credit card and LEE discloses this as a prepaid card on a mobile device that “can 

	Regarding claim 9 CHANTERAC discloses:
9.1		 the controller is configured to perform control so that the amount is recharged prior to a release of the connection of the network before the second payment mode is entered.
[0041] FIG. 10 illustrates a diagram 1000 of the various subsystems that can be utilized to conduct a payment transaction during the wallet off mode of the mobile device 102. Upon the battery 330 having a charge that is at or below the wallet off threshold 206, the mobile device 102 can transition into a passive transaction device rather than a phone, in some embodiments. . . .  During the wallet off mode, the battery 330 can supply low current to the PMU 326, CPU/GPU 316, RAM 324, and/or mass storage memory 314 according to some embodiments.
	CHANTERAC does not disclose so that the amount is recharged.  
	However, LEE discloses what CHANTERAC does not, namely:
[0084] According to embodiments, if a specific condition is satisfied, the basic card can be automatically charged through a predetermined user account charging means. For example, the user may set the user account charging means to automatically charge when the balance of the basic card is lower than a predetermined amount or periodically.
	CHANTERAC discloses switching to a “wallet off mode” where the mass storage memory, containing the stored payment method, is operable to work in “wallet off mode” prior to the switch to low power mode.  LEE discloses automatically recharging the payment method.  The combination of automatically recharging the payment method prior to entering low battery mode, discloses the invention of claim 9 to a predictable result.  It would have been obvious to a 

	Regarding claim 10 CHANTERAC discloses:
10.1	 	the controller is configured to terminate the second payment mode when the amount of remaining battery power exceeds the predetermined threshold in a state in which the second payment mode has been entered.
[0033] FIG. 3 illustrates a system diagram for the mobile device 102 according to some embodiments discussed herein. Specifically, FIG. 3 illustrates the various subsystems and devices of the mobile device 102 that can be supplied full power, limited power, or no power depending on the mode the mobile device 102 is operating in, or amount of battery charge that is left in the battery of the mobile device 102.”);
[0043] FIG. 12 illustrates a plot 1200 of the duty cycle 1208 of payment transactions 1210 occurring during the wallet mode of the mobile device 102. Specifically, FIG. 12 illustrates how the duty cycle 1208 has a limited period in order preserve battery charge during the wallet mode and, thereby maximizing the number of payment transactions 1210 that can be made during the wallet mode.
	CHANTERAC discloses in detail the subsystems that activate and deactivate based on the amount of battery current remaining.  CHANTERAC further discloses a “duty cycle,” which describes how current is managed from the battery during a low power mode.  Each describe a step of subsystems activating based on an increase in the battery current.  Whether the battery current increases from an external charge, or is regulated by the duty cycle, CHANTERAC discloses the activation and deactivation of subsystems, and the switching in and out of a low power mode based on predefined thresholds.  Thus, CHANTERAC fully discloses all elements of claim 10, and it would have been obvious to a person having ordinary skill in the art before 

	Regarding claim 11 (dependent of 9), CHANTERAC discloses:
11.1		 the controller is configured to refund the recharged amount to the predetermined charging means when the second payment mode is terminated.
CHANTERAC at [0035-42] discloses the second payment mode as discussed regarding claims 1 and 9.
	CHANTERAC does not disclose the controller is configured to refund the recharged amount to the predetermined charging means.  
	However, LEE discloses what CHANTERAC does not disclose, namely:
If an option card on which the balance collection function has been performed has a remaining balance, the balance of the option card is added to the balance of the basic card. If there is a remaining balance after the balance collection function is performed on an option card, it is collected and managed as a balance of the basic card, and the balance collection may solve the troubled problem of handling the balance when only a small amount of money is left after using the option card and makes it possible to collect balances of option cards as a balance of the basic card when the balance of the basic card is insufficient when a payment is made using the basic card.
LEE at Fig. 13 and [0207-08].
	LEE discloses a refund of a remaining balance on its “option card.”  Here, the option card is a predetermined payment means associated with a predetermined payment method.  Viewed in combination with CHANTERAC, which discloses the second payment method, LEE further discloses the controller to refund the amount recharged.  This combination would have been 

	Regarding claim 12 (dependent of 10) CHANTERAC discloses:
12.1		 the controller is configured to refund an amount of the recharged amount except a payment amount to the recharging means when the second payment mode is terminated in a state in which payment has been performed using the recharged amount in the second payment mode.
CHANTERAC at Fig 3, Fig. 12, [0033], and [0043], with respect to the second payment mode, as discussed regarding claim 10.
	CHANTERAC does not disclose the controller is configured to refund an amount of the recharged amount except a payment amount to the recharging means . . . [and] the recharged amount in the second payment mode.  However, LEE discloses what CHANTERAC does not disclose, namely: the controller is configured to refund an amount of the recharged amount except a payment amount to the recharging means . . . [and] the recharged amount.
If an option card on which the balance collection function has been performed has a remaining balance, the balance of the option card is added to the balance of the basic card. If there is a remaining balance after the balance collection function is performed on an option card, it is collected and managed as a balance of the basic card, and the balance collection may solve the troubled problem of handling the balance when only a small amount of money is left after using the option card and makes it possible to collect balances of option cards as a balance of the basic card when the balance of the basic card is insufficient when a payment is made using the basic card.
LEE at Fig. 13 and [0207-08].
second payment mode, as in claims 1 and 10, from which the present claim 12 depends.  LEE discloses that the refund mechanism can involve balancing the amount left on a payment means, the “option card,” in refunding the amount from the payment means to its fund source, the “basic card.”  Thus, LEE discloses refunding the recharged amount except for an amount necessary to complete payment, and it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to make this combination to a predictable result.  Therefore claim 12 is rendered obvious by CHANTERAC in view of LEE, in view of GRASSADONIA, and further in view of CONNELL.

	Regarding claim 13 (dependent of 10) CHANTERAC discloses:
13.1	 the controller is configured to perform control so that the payment using the recharged amount is blocked when the second payment mode is terminated.
[0033] FIG. 3 illustrates a system diagram for the mobile device 102 according to some embodiments discussed herein. Specifically, FIG. 3 illustrates the various subsystems and devices of the mobile device 102 that can be supplied full power, limited power, or no power depending on the mode the mobile device 102 is operating in, or amount of battery charge that is left in the battery of the mobile device 102.
	However, CHANTERAC does not disclose using the recharged amount is blocked.  
	LEE discloses the elements of this limitation which CHANTERAC does not, namely:
[0026] In an embodiment, the prepaid card wallet application may include a card export module for transferring the basic card or the option card to a tangible card. For example, the tangible card may include a storage device for storing card information in an external secure element (SE) such as a card SE or a wearable device. . . . The card export module may copy information on the mobile prepaid card and some or all of the charged amount of the mobile prepaid card to the tangible card, and the prepaid card company server may manage clone card information copied to the tangible card, using a primary account number (PAN) the same that of the mobile prepaid card associated with the user account.”);

	CHANTERAC discloses performing control regarding the activation and deactivation of low battery payment modes.  LEE discloses managing a predetermined payment means as part of a service system of a prepaid card, involving a wallet application, and a mode of payment with a prepaid card using offline storage, as opposed to a mode of payment that is online via the wallet application.  Regarding the present claim 13, LEE discloses managing the offline storage of the payment means in such a way as to create the offline payment means, recharge it, or transfer the payment means to the online wallet application.  In other words, LEE discloses more than just terminate the offline payments means. LEE discloses having control over both the offline and online payment means in a way that is analogous to the device of CHANTERAC having control of the second and first payment modes, respectively.  Therefore claim 13 is rendered obvious by CHANTERAC in view of LEE, in view of GRASSADONIA, and further in view of CONNELL.

	Regarding claim 16 CHANTERAC discloses:
16.1	 	wherein when a second payment mode menu is selected while the mobile terminal operates in the first payment mode, the controller is configured to perform control so that the second payment mode is entered regardless of the remaining battery power and the connection state of the network.
[0033] FIG. 3 illustrates a system diagram for the mobile device 102 according to some embodiments discussed herein. Specifically, FIG. 3 illustrates the various subsystems and devices of the mobile device 102 that can be supplied full power, 
	CHANTERAC discloses in the disjunctive that “the various subsystems and devices of the mobile device” can enter one of “full power, limited, power, or no power” depending on the mode the mobile device is operating in or the amount of battery charge that is left.”  Therefore the battery charge does not strictly control whether the mobile device can enter a low power mode, and CHANTERAC does not state it is strictly dependent on the battery power to enter that mode.  Moreover, CHANTERAC discloses a mobile device running software, which would include a menu, and the inclusion of a menu in an application run on a mobile device would be obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention.  Moreover, CHANTERAC does not limit its disclosure to the low battery mode as only an automatic switch based on the device’s voltage.  Therefore claim 16 is rendered obvious by CHANTERAC in view of LEE, in view of GRASSADONIA, and further in view of CONNELL.

	Regarding claim 18 CHANTERAC discloses:
18.1		 payment app information and credit card information to be applied to payment in the second payment mode.
[0025] The computing device can include stored accounts or cards that are emulated by the NFC system so that the target system can associate the computing device with a user account (i.e., the source of a payment) even when the computing device is operating at in a low power wallet mode.
	CHANTERAC discloses the storage of payment app information on the computing device which “can include stored accounts or cards” to be used “when the computing device is 

	Regarding claim 19 CHANTERAC discloses: the mobile terminal of claim 1, wherein 
19.1		the controller is further configured to monitor a second payment mode condition in response to execution of payment.
[0026] The computing device can include multiple operating modes such as the normal mode, low power mode (also referred to as low power wallet mode, or wallet mode), and a battery off mode. A particular voltage threshold can define each mode. For example, in some embodiments the normal mode is within 4.3 and 3.4 volts, the low power wallet mode can be between 3.4 and 3.1 volts, and the battery off mode can be below 3.1 volts. These values can be modified to any suitable voltage value for defining similar modes. When the voltage of the battery falls within the range of the low power wallet mode, various subsystems of the computing device can be shut down while concurrently providing a current to a field detector of the NFC system. . . . When the NFC system detects a target system having a particular energy level, or the user presses a designated button for initiating operations of the computing device, the NFC system and other subsystems can receive current from the battery in order to perform various operations related to payment transactions. For example, a user interface and a fingerprint scanner of the computing device can be provided current from the battery in order to validate payment transactions. A user can either press their finger to the fingerprint scanner to validate a payment transaction, type a passcode into the user interface to validate a payment transaction, or perform any other suitable validation procedure using a particular subsystem, as further discussed herein.
CHANTERAC at 26 (disclosing monitoring whether “the voltage of the battery falls within the range of the low power wallet mode,” as to monitor a second payment mode condition; the payment app is disclosed in one embodiment as the as the “user interface to validate a payment transaction.”).
Claim Interpretation:  The Specification at ¶ 123 describes the payment app as follows: “For example, the mobile terminal 100 may provide a payment service using a payment app (e.g., LG 
	Therefore claim 19 is rendered obvious by CHANTERAC in view of LEE, in view of GRASSADONIA, and further in view of CONNELL.

	Regarding claim 20 CHANTERAC discloses: the mobile terminal of claim 19, wherein 
20.1		the controller is further configured to enter the first payment mode when the amount of remaining battery power is greater than the predetermined threshold and when the communication unit is connected to the network. 
[0039] FIG. 8 illustrates a method 800 for validating a payment transaction using the mobile device 102, while the mobile device 102 is in the wallet mode. The method 800 includes a step 802, wherein the CPU of the mobile device 102 receives a signal for initiating a payment transaction, while the mobile device 102 is in a wallet mode. The signal can be sent from the PMU 326, NFC system 328, or any other suitable subsystem for initiating a payment transaction. At step 804, the CPU 316 can activate a user interface for conducting a payment transaction. Activating the user interface can include turning on the backlight 322 to a low power state (e.g., 50% normal operating power), activating a touch ID system 320, and/or displaying a keypad at the display 318. . . . At step 806, the CPU 316 can prompt the user to select and validate an account for conducting the payment transaction. . . .When the user reaches a target system 604 associated with the public subway, the CPU 316 can present, at the user interface 106 of the mobile device 102, a list including both the private cab company account and the public subway account. The user can then select the public subway account in order to continue the payment transaction process accordingly. At step 808, the CPU 316 can receive a validation input from the user. . . . At step 810, the CPU 316 can transmit the validation input to the NFC system 328 for validating the payment transaction with the target system 604. The target system 604 can verify the validation input locally, or at a network device that can match the validation input with account information stored at the network device.
CHANTERAC at Fig. 8 (disclosing the first payment mode as the online “wallet mode,” where the battery power is sufficiently high “e.g. 50% normal operating power,” and the payment credentials are selected by the user on the device interface to conduct the transaction.
	However, CHANTERAC does not explicitly disclose when the communication unit is connected to the network.
	GRASSADONIA explicitly discloses:
20.1		the controller is further configured to enter the first payment mode when the amount of remaining battery power is greater than the predetermined threshold and when the communication unit is connected to the network. 
[0064] Finally, in scenario D where the customer device 107 and the POS terminal 104 are both online, the customer device 107 establishes any kind of network connection (e.g., Wi-Fi, BLE, Bluetooth, NFC, etc.) with the POS terminal 104. The POS terminal 104 stores payment information, e.g., “$payproxy” or credit card associated with the merchant 102 and the customer 106, along with other transaction information. In one implementation, only the POS terminal 104 (or the customer device 107) collects the information relevant to processing of transactions. In another implementation, both the devices exchange and store information. In some examples, the device responsible for communicating with the payment service 108 may be fixed. For example, the POS terminal 104 always connects to the payment processing system 108. After conducting an online transaction with one of the customers 106, the POS terminal 104 may provide the stored information (along with a payment request) to the payment service 108 over the network 115.
GRASSADONIA at 64 (disclosing the recited mobile terminal, or customer device, as “online,” i.e. “establishes any kind of network connection (e.g., Wi-Fi, BLE, Bluetooth, NFC, etc.) with the POS terminal.”).
mobile terminal as a mobile device with wallet software and interface such the user selects between stored payment credentials; and where GRASSADONIA discloses a customer device and payment application connected to the network; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claim invention to modify the mobile device with wallet interface of CHANTERAC such that the interface is connected to a network, as in GRASSADONIA.  This is because the wallet with user interface of CHANTERAC presents and transmits payment credentials to the POS terminal the same as if connected to the network, because the only distinction is how the payment credentials are loaded.  Therefore claim 20 is rendered obvious by CHANTERAC in view of LEE, in view of GRASSADONIA, and further in view of CONNELL.

	Regarding claim 21 CHANTERAC discloses: the mobile terminal of claim 20, wherein 
21.1		the controller is further configured to enter the second payment mode when the amount of remaining battery power is greater than the predetermined threshold and when the communication unit is not connected to the network.
[0042] FIG. 11 illustrates a method 1100 for conducting a payment transaction using the NFC system 328 after the mobile device 102 transitions into a passive transaction device. The method 1100 includes a step 1102 in which the CPU 316 determines that the charge level of a battery 330 of the mobile device 102 is at or below the wallet off threshold 206. At step 1104, the CPU 316 causes current to not be received by multiple subsystems from the battery. In this way, the mobile device 102 begins to act as a passive transaction device. At step 1106, the method 1100 includes, at the CPU 316, receiving a signal associated with an active electromagnetic field generated by the active target system 1002. At step 1106, the CPU 316 causes a response to the EMF to include data associated with the user account. The data can be included in the EMF such that a filtering process, or other means of analyzing EMF's, can be used to derive the data from the EMF. At step 1108, the CPU 316 causes the response to be received by the active target system 1002, which can thereafter filter the data from the EMF in order to finalize a transaction such as a payment.
second payment mode).
[0033] FIG. 3 illustrates a system diagram for the mobile device 102 according to some embodiments discussed herein. Specifically, FIG. 3 illustrates the various subsystems and devices of the mobile device 102 that can be supplied full power, limited power, or no power depending on the mode the mobile device 102 is operating in, or amount of battery charge that is left in the battery of the mobile device 102.
CHANTERAC at 33 (disclosing in the disjunctive that “the various subsystems and devices of the mobile device” can enter one of “full power, limited, power, or no power” depending on the mode the mobile device is operating in or the amount of battery charge that is left”; therefore the battery charge does not strictly control whether the mobile device can enter a low power mode, and CHANTERAC does not state it is strictly dependent on the battery power to enter that mode).
	Therefore claim 21 is rendered obvious by CHANTERAC in view of LEE, in view of GRASSADONIA, and further in view of CONNELL.

	Claims 2-5, 14, 15, and 17 are rejected over CHANTERAC in view of LEE, in view of GRASSADONIA, further in view of CONNELL, and further in view of U.S. Pre-Grant Publication US 2017/0337542 A1 (hereinafter “KIM”).

	Regarding claim 2 CHANTERAC discloses the second payment mode, as invoked from independent claim 1.  CHANTERAC further disclose with respect to “conducting payment transactions” in the second payment mode:
The subsystems that can be designated for conducting payment transactions include the mass storage memory 314, CPU and GPU 316, display and touch sensor 318, touch ID system 320, backlight 322, RAM 324, NFC system 328, the subsystems that can be designated for conducting payment transactions can include the NFC system 328, CPU 316, and the mass storage memory 314.
CHANTERAC at 25 (disclosing the mass storage memory and RAM as involved conducting the payment transaction during the second payment mode).
	However, CHANTERAC only discloses the memory and controller involved in “conducting the payment transaction,” and does not disclose local authentication steps.
	LEE discloses local authentication as part of its payment method:
[0147] When a payment is made using the mobile prepaid card of the prepaid card wallet application of the user terminal 30, authentication of a password, fingerprint recognition or the like may be performed for identity authentication. That is, it may be set to perform the identity authentication by inputting a password or a fingerprint while executing the prepaid card wallet application of the user terminal 30.
LEE at 147.  However, LEE does not disclose this as occurring in a trusted execution environment (TEE).
	GRASSADONIA discloses local authentication:
[0104] FIG. 4 illustrates, at blocks 402, a customer device 107 (operating in an offline mode) detects devices in proximity to the customer device 107. For example, the first device enables its wireless transceivers, for example, Bluetooth transceiver, in the absence of any available long-range communication technology, such as the Internet. In response, other devices with enabled wireless transceivers and in detectable range of the first device, can be paired with the first device by exchanging an authentication password, security token and/or the like. In other cases, the first device need not connect with the other devices as long as the other devices are transmitting information publically.
GRASSADONIA at 104 (disclosing the authentication of devices via wireless transceivers).
	In view of the above disclosure, the combination of CHANTERAC in view of LEE, in view of GRASSADONIA, and further in view of CONNELL does not disclose: a trusted execution environment (TEE) processor configured to be different from the controller and to provide an authentication interface for local authentication, wherein the controller performs authentication through the authentication interface provided by the TEE processor.
	KIM discloses all other elements of claim 2 in full:
2.1		 a trusted execution environment (TEE) processor configured to be different from the controller and to provide an authentication interface for local authentication, wherein the controller performs authentication through the authentication interface provided by the TEE processor when the second payment mode is entered.
[0127] Referring to FIG. 4, an electronic device may operate an execution environment 400 having a plurality of security levels for security enhancement. A plurality of execution environments, for example, may include a rich execution environment (REE) 410 and a trusted execution environment (TEE) 420. The REE 410, for example, may be a first execution environment having a first security level. The TEE 420, for example, may be a second execution environment having a second security level different from (for example, higher than) the first security level.
[0251] According to various embodiments of the present disclosure, the security application 1232, for example, may include information relating to a card company included in the TEE 1230. The information relating to the card company, for example, may include an application relating to the card company and the application may be provided in a packaged form. The packaged form may be provided as a SDK.
[0312] According to various embodiments of the present disclosure, the payment manager 1512 may store information (for example, the token ID, token state, token value, or key) received from the payment server 1520, in a trust zone. The trust zone, for example, may be included in the TEE. The payment manager 1512, for example, may store at least one of the token ID, token state, token value, or key in a security application included in the electronic device 1510.
	KIM discloses a device having first and second execution environments, analogous to the first and second payment modes of claim 2, and claim 1 from which it depends.  In particular, KIM discloses a payment manager in a TEE or trusted execution environment, which stores 
	Where CHANTERAC discloses the second payment modes as low battery mode, as in independent claim 1, KIM discloses the components of a TEE with an authentication interface, for local authentication.  The addition of the TEE to the invention of CHANTERAC would only supplant the existing payment storage system with controller in a low battery mode by specifying the system to be a TEE.  This modification is analogous to that made of CHANTERAC with the “always-on-display” of CONNELL, and thus the combination of CHANTERAC, in view LEE, in view of GRASSADONIA because the device modification can be made without affect to the functioning of those features disclosed by the other references.  Software that performs authentication steps can execute in a trusted execution environment.  Neither the recited recharge steps disclosed by LEE, the network connectivity status disclosed by GRASSADONIA, or the always-on-display of CONNELL affect in any way the execution of software in the recited TEE for the controller to perform authentication.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of CHANTERAC in combination with the features of LEE, GRASSADONIA, and CONNELL, because the modification leads to the predictable result of transaction authentication occurring in the TEE.  Therefore claim 2 is rendered obvious by CHANTERAC in view of LEE, in view of GRASSADONIA, in view of CONNELL, and further in view of KIM.

	Regarding claim 3 (dependent of claim 2) CHANTERAC discloses:
the controller is configured to change an authentication method from an authentication method through a fast identity online (FIDO) server to an authentication method through the authentication interface provided by the TEE processor when the first payment mode switches to the second payment mode.
[0039] FIG. 8 illustrates a method 800 for validating a payment transaction using the mobile device 102, while the mobile device 102 is in the wallet mode.
[0042] FIG. 11 illustrates a method 1100 for conducting a payment transaction using the NFC system 328 after the mobile device 102 transitions into a passive transaction device. The method 1100 includes a step 1102 in which the CPU 316 determines that the charge level of a battery 330 of the mobile device 102 is at or below the wallet off threshold 206. At step 1104, the CPU 316 causes current to not be received by multiple subsystems from the battery. In this way, the mobile device 102 begins to act as a passive transaction device.
	However, CHANTERAC does not disclose: an authentication method through a fast identity online (FIDO) server to an authentication method through the authentication interface provided by the TEE processor.
	KIM discloses what CHANTERAC does not, namely:
3.1	 	the controller is configured to change an authentication method from an authentication method through a fast identity online (FIDO) server to an authentication method through the authentication interface provided by the TEE processor when the first payment mode switches to the second payment mode.
[0189] A user may perform authentication in order to obtain security data (for example, a token) from a memory or security module (for example, eSE or memory accessible from security environment), which are functionally connected to an electronic device. When the user authentication progresses successfully, the electronic device may link the progressed authentication information with an external server to provide a fast auto authentication (for example, fast identity online (FIDO)) without an electronic payment process on an additional internet webpage. That is, the electronic device may process fast authentication by linking an authentication process necessary for online payment with the biometric information module 943.
first and second payment modes.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the FIDO server of KIM, with the low battery mode of CHANTERAC and prepaid payment system of LEE, because functions the same in combination as disclosed individually to a predictable result.  Therefore claim 3 is rendered obvious by CHANTERAC in view of LEE, in view of GRASSADONIA, in view of CONNELL, and further in view of KIM.

	Regarding claim 4 (dependent of claim 2) KIM discloses:
4.1	 the authentication interface comprises a region in which a preset fin number is entered.
[0209-210] According to various embodiments of the present disclosure, the payment manager 940 may further include the security environment relay module 946 connected to allow a function of a security identifier processing module in TEE to be used in a payment application. According to an embodiment of the present disclosure, the payment relay module 941 may include a function for relaying an authentication request through a PIN input of the payment application 930 to the security identifier processing module 923 in the TEE 920.
	KIM discloses the authentication interface of the TEE such that the payment module of the TEE includes a PIN input of the payment application—this is precisely the preset fin number of the authentication interface of the present claim 4.  Therefore claim 4 is rendered obvious by 

	Regarding claim 5 (dependent of claim 4) CHANTERAC discloses:
5.1		the controller is configured to terminate the second payment mode when an authentication error attributable to misspelling of the preset fin number exceeds a predetermined number.
[0033] FIG. 3 illustrates a system diagram for the mobile device 102 according to some embodiments discussed herein. Specifically, FIG. 3 illustrates the various subsystems and devices of the mobile device 102 that can be supplied full power, limited power, or no power depending on the mode the mobile device 102 is operating in, or amount of battery charge that is left in the battery of the mobile device 102.
	However, CHANTERAC does not disclose when an authentication error attributable to misspelling of the preset fin number exceeds a predetermined number.  
	KIM discloses what CHANTERAC does not, namely:
[0175] According to an embodiment of the present disclosure, card information temporary suspension (for example, token suspension) information obtained from the payment management module 931 of the electronic device 900 may deliver a use suspension instruction of the payment server 720 to the payment application 930 so that it may change a card setting state for mobile payment from an active state to an inactive state.
[0455] When the one-time inputted PIN information matches repetitively inputted PIN information, the electronic device 2000 may complete the PIN information registration. If the PIN information is not matched, the electronic device 2000 may output an error message and output a PIN information re-input related UI (for example, a UI in a state 2011 or a state 2013).
	CHANTERAC discloses the second payment mode and the device as controlling the activation and deactivation of the low battery mode. KIM discloses the input of a PIN and the repeated failure of that input as terminating the authentication process.  Thus, adding the 

	Regarding claim 14, KIM discloses:
14.1		the payment information storage unit is included in a USIM card or a micro SD card and provided in a form detachable from the mobile terminal or a form embedded in the mobile terminal.
[0092] The external memory 234 may further include flash drive, for example, compact flash (CF), secure digital (SD), micro Micro-SD, Mini-SD, extreme digital (xD), multimedia card (MMC) or a memorystick. The external memory 234 may be functionally and/or physically connected to the electronic device 200 through various interfaces.
	KIM discloses the USIM card or micro SD card of the present invention as functionally or physically connected to the mobile terminal.  Therefore KIM disclose all elements of claim 14, and it would it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the USIM and micro SD cards of KIM, with the invention as disclosed by CHANTERAC and LEE, to arrive at a predictable result.  Therefore claim 14 is rendered obvious by CHANTERAC in view of LEE, in view of GRASSADONIA, in view of CONNELL, and further in view of KIM.

	Regarding claim 15, CHANTERAC discloses:
15.1		the first payment mode comprises a payment mode based on an NFC host card emulator (HCE) method or a magnetic secure transmission (MST) method, and the second payment mode comprises a payment mode based on an secure element (SE) method.
[0036] FIG. 5 illustrates a method 500 for shutting down various subsystems of the mobile device 102 and supplying limited current to the NFC system 328, according to some embodiments discussed herein. Specifically, the method 500 includes steps for transitioning, by a CPU 316, the mobile device 102 into a wallet off mode. . . . Furthermore, at step 508, the CPU causes the NFC system 328 of the mobile device 102 to receive a limited current for detecting a target system capable of initiating a payment transaction.”);
[0039] FIG. 8 illustrates a method 800 for validating a payment transaction using the mobile device 102, while the mobile device 102 is in the wallet mode. . . . The signal can be sent from the PMU 326, NFC system 328, or any other suitable subsystem for initiating a payment transaction. At step 804, the CPU 316 can activate a user interface for conducting a payment transaction. . . . At step 806, the CPU 316 can prompt the user to select and validate an account for conducting the payment transaction. Multiple payment accounts can be stored at the mass storage memory 314 of the mobile device 102, and each payment account can be displayed for the user to select prior to making a payment.
	However, CHANTERAC does not disclose an NFC host card emulator (HCE) method or a magnetic secure transmission (MST) method, and the second payment mode comprises a payment mode based on an secure element (SE) method.  
	KIM discloses what CHANTERAC does not, namely:
[0201] Returning to FIG. 9, the TEE 920 may include a payment module 921, a security identifier processing module 923, a biometric information module 925 and an MST driver module 927.”)
[0203] According to an embodiment of the present disclosure, the payment relay module 941 may further include, on a payment framework, a host card emulation function for allowing a virtual card to be used in an electronic device without an 
	CHANTERAC discloses the first payment mode as one involving a wallet application, which as disclosed by KIM, can include an HCE function and a MST driver module.  CHANTERAC discloses NFC payment as the payment mode for the low battery mode or the second payment mode, and KIM also discloses an NFC payment mode.  Therefore claim 15 is rendered obvious by CHANTERAC in view of LEE, in view of GRASSADONIA, in view of CONNELL, and further in view of KIM.

	Regarding claim 17 KIM discloses:
17.1	 	the display is implemented as a plastic OLED (POLED).
KIM at [0077] (“The display 160, for example, may include . . .  an organic light emitting diode (OLED) display.”).
	KIM discloses the display as an organic light emitting diode (OLED), the disclosure of which includes a plastic OLED, as a plastic OLED is part of the larger class of OLEDs.  Therefore claim 17 is rendered obvious by CHANTERAC in view of LEE, in view of GRASSADONIA, in view of CONNELL, and further in view of KIM.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
References from EP 18181161 EPO Office Action 12/08/21
ZHANG CN 106204021 A  
KIM DONGMIN EP 3252960 A1
JOLIVET US 20100029202 A1
CHO KYOUNGMIN EP 2693384 A1
Previously Listed Publications
PATEL US 20180240096 A1 
[0006] In some implementations, systems and methods for processing payments are triggered by an offline mobile device. In such systems, one or more payment accepting units (e.g., the payment accepting unit 120, FIGS. 5 and 19) (sometimes also herein called “machine 120”) have a network connection (wired or long-range wireless), whereas the mobile device (e.g., the mobile device 150, FIGS. 5 and 21) running the mobile payment application (e.g., the PayRange (trademark of PayRange Inc.) application) does not have a network connection. In some implementations of such systems, the payment accepting unit broadcasts a Bluetooth Low Energy (BLE) flag indicating that it has a network connection and can be used as a hub. Upon receiving the broadcasted message, the offline mobile device utilizes the network connectivity of the hub to negotiate with a remote payment process server (e.g., the server 130, FIGS. 5 and 22).
HURLEY US 20150371226 A1 
[0018] A commerce credential provisioned and enabled on a secure element of an electronic device may be used for defining a contactless proximity-based communication (e.g., a near field communication) for facilitating a financial transaction between the electronic device and a merchant. When a user of such an electronic device authenticates itself with an account of a bank subsystem via an online resource running on the electronic device (e.g., via an online application or a website that may be managed or otherwise at least partially controlled by the bank subsystem), the device may receive suitable account information indicative of one or more account credentials of that authenticated account. Next, the electronic device may determine and display a current balance of at least one reloadable commerce credential on the secure element that is associated with the authenticated user (e.g., via a user interface of the online resource) for enabling the user to select the reloadable account for adjusting its balance."

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685